Citation Nr: 1716933	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  09-10 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include as secondary to asbestos exposure. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Rescan, Associate Cousel 



INTRODUCTION

The Veteran served on active duty in the United States Navy from December 1958 to December 1962.  The

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The case was previously remanded in February 2011 to the Agency of Original Jurisdiction (AOJ) for further development.  

Subsequently, the Veteran died in July 2011 and his surviving spouse was substituted as the appellant in this matter in March 2012.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

With respect to the claim for service connection for a respiratory disability, to include as secondary to asbestos exposure, in February 2011, the Board remanded this claim to obtain a medical opinion as to the nature and etiology of the Veteran's respiratory disability.  Subsequently, the Veteran was afforded a VA examination in February 2011 and the RO obtained an addendum opinion in September 2012.  However, following that action, the RO did not readjudicate the Veteran's claim for a respiratory disorder and issue a supplemental statement of the case (SSOC) as it had been directed to do in the Board's remand.  The actions previously sought by the Board are necessary for a proper adjudication of the Veteran's appeal and there has not been substantial compliance with the remand orders; therefore, the matter must be remanded once again for compliance with the previous order/completion of the actions sought.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand orders of the Board are not satisfied the Board itself errs in failing to ensure compliance).

Accordingly, the case is REMANDED for the following action:

Readjudicate the claim on appeal and if any benefit sought on appeal is not granted in full, furnish the appellant and her representative a SSOC that provides notice of the pertinent laws and regulations and notice of all evidence added to the claims file since the March 2009 SSOC.  The appellant and her representative should also be given an appropriate opportunity for response before returning the appeal to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


